FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Total Voting Rights and Capital In conformity with Disclosure and Transparency Rule 5.6.1R, GlaxoSmithKline plc (the 'Company') hereby notifies the market of the following: The Company's issued share capital as at 31 December 2014 consisted of 5,355,297,232 Ordinary Shares of 25p each, of which 491,515,950 Ordinary Shares were held in Treasury. Therefore, the total number of voting rights in the Company is 4,863,781,282. This figure may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. V A Whyte Company Secretary 5 January 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January05,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
